Citation Nr: 1035460	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 
1963 and from January 1964 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In July 2007, the Veteran and his spouse testified at a hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the file.

In September 2007, the Board denied service connection for 
tinnitus, dismissed service connection for sinusitis, and 
remanded claims for service connection for posttraumatic stress 
disorder (PTSD), a lung disorder, and whether new and material 
evidence had been presented to reopen a claim for a skin disorder 
for appropriate notice and further development.  

In March 2010, service connection for PTSD was granted.  In April 
2010, the Veteran's representative indicated the Veteran was 
satisfied with this resolution; therefore this claim is no longer 
before the Board. 

The issue of service connection for colon cancer has been 
raised by the record (April 2004 statement with private 
medical reports), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the previous remand, the Board requested that the Veteran's VA 
treatment records Jackson VA Medical Center (VAMC) and the 
Memphis VAMC dated January 2004 to present be obtained and 
included in the record.  Upon review of the file, the Board finds 
only treatment records from the Memphis VAMC (which included 
records from the Savannah CBOC) dated May 2007 to November 2009.  

A remand by the Board confers upon the appellant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this case, if the records from the Jackson VAMC 
are unavailable or none are found, then this must be indicated in 
the record.   

Further, the record does not reflect that the Veteran has been 
notified as to the requirements for reopening the claim for a 
skin disorder.  VA's duty to notify a claimant seeking to reopen 
a claim includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although notification letters dated in December 2003, April 2004, 
October 2005, and following the Board's remand in October 2007 
were issued in this matter, they do not comply with Kent.  
Specifically, they do not inform the Veteran that a claim for a 
skin disorder was denied in a March 1974 rating decision, which 
noted that ringworm was found on his enlistment examination and 
which denied the service connection for tinea veriscolor as not 
being incurred in or aggravated by service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records that are 
not currently included in the claims file 
which reflect treatment for the Veteran's 
asserted lung disorder and skin disorder, 
specifically clinical records from the 
Memphis (Tennessee) VA Medical Center dated 
from January 2004 to May 2007, and then 
November 2009 to the present, and the Jackson 
(Mississippi) VA Medical Center dated from 
January 2004 to the present.  Document any 
negative replies for the record.  

2.  Provide notice to the Veteran of what 
evidence (new and material) would 
substantiate his petition to reopen his claim 
of entitlement to service connection for a 
skin disorder that was last denied by the RO 
in March 1974, as is required by the VCAA and 
Kent.

In so doing, the directives of the Veterans 
Benefits Administration must be complied with 
and the Veteran must be advised of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Finally, readjudicate the Veteran's 
claims.  If the determination of the claims 
remain unfavorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in which 
to respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

